EXHIBIT 10.1.4
















AGGREGATE CATASTROPHE EXCESS OF LOSS AND
PER OCCURRENCE CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
Issued to
EMC REINSURANCE COMPANY


    




--------------------------------------------------------------------------------






AGGREGATE CATASTROPHE EXCESS OF LOSS AND PER OCCURRENCE CATASTROPHE EXCESS OF
LOSS REINSURANCE CONTRACT


TABLE OF CONTENTS
Article
 
Page
 
 
 
 
 
 
 
Preamble
3
 
1
 
Agreement
4
 
2
 
Retentions and Limits
4
 
3
 
Term (Continuous Contract)
4
 
4
 
Commutation
5
 
5
 
Territory
5
 
6
 
Exclusions
5
 
7
 
Trade and Economic Sanctions
5
 
8
 
Premium
5
 
9
 
Definitions
6
 
10
 
Commencement & Termination
7
 
11
 
Extra Contractual Obligations/Excess of Policy Limits
8
 
12
 
Net Retained Liability
8
 
13
 
Original Conditions
9
 
14
 
No Third Party Rights
9
 
15
 
Disputes
9
 
16
 
Jurisdiction
9
 
17
 
Currency
9
 
18
 
Indemnification and Errors and Omissions
10
 
19
 
Insolvency
10
 
20
 
Savings/Severability
11
 
21
 
Offset
11
 
22
 
Governing Law
11
 
23
 
Entire Agreement
11
 
24
 
Non-Waiver
12
 
25
 
Mode of Execution
12
 
 
 
Company Signing Block
13
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attachments
 
 
 
 
 
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A.
14
 
 
 
 
 
 



2

--------------------------------------------------------------------------------




AGGREGATE CATASTROPHE EXCESS OF LOSS AND PER OCCURRENCE CATASTROPHE EXCESS OF
LOSS REINSURANCE CONTRACT
















This Aggregate Catastrophe Excess of Loss and Per Occurrence Catastrophe Excess
of Loss Reinsurance Contract (the “Contract”) is hereby made by and between
Employers Mutual Casualty Company ("EMCC") as the Reinsurer and EMC Reinsurance
Company ("EMC Re") as the Reinsured or Company.
































































3

--------------------------------------------------------------------------------




ARTICLE 1
AGREEMENT
The Reinsured (EMC Re) agrees to cede and the Reinsurer (EMCC) agrees to accept
premium and liability that may accrue as a result of Ultimate Net Loss to the
extent further defined as follows involving loss or losses caused by any natural
or man caused perils, including North American crop losses, on business in force
at the inception date of this Contract, or written or renewed during the term of
this Contract, subject to the terms and conditions herein contained.
ARTICLE 2
RETENTIONS AND LIMITS
A.
Annual Catastrophe Aggregate. The Reinsurer shall be liable in respect of Cat
Loss Occurrences and excess North American crop losses during the Contract Year
for Ultimate Net Loss over and above an initial Ultimate Net Loss of Twenty
Million Dollars ($20,000,000.00) (the “Catastrophe Aggregate Retention”),
subject to a limit of liability to the Reinsurer of 80% of One Hundred Million
Dollars ($100,000,000.00) of Ultimate Net Loss (the “Annual Catastrophe
Aggregate Limit”). Thus, the Reinsurer’s maximum liability under this annual
catastrophe aggregate coverage is Eighty Million Dollars ($80,000,000.00) of
Ultimate Net Loss.

B.
Per Occurrence. The Reinsurer shall be liable in respect of each Cat Loss
Occurrence during the Contract Year for Ultimate Net Loss over and above an
initial Ultimate Net Loss of Ten Million Dollars ($10,000,000.00) (the “Per
Occurrence Retention”), subject to a limit of liability to the Reinsurer of 80%
of Ten Million Dollars ($10,000,000.00) of Ultimate Net Loss from each Cat Loss
Occurrence (the “Per Occurrence Limit”). The limit of liability to the Reinsurer
from Ultimate Net Loss under this per occurrence reinsurance is Eight Million
Dollars ($8,000,000.00), regardless of the number of Cat Loss Occurrences.

Any amount retained by the Reinsured under the per occurrence reinsurance
(including the Reinsured’s 20% co-participation) described in Article 2 Section
B will be counted as Ultimate Net Loss under the annual catastrophe aggregate
reinsurance in Article 2 Section A.
ARTICLE 3
TERM (CONTINUOUS CONTRACT)


This Contract shall take effect at 12:01 A.M. on January 1, 2016, for (a) Cat
Loss Occurrences commencing during the term of this Contract and for (b) North
American Crop losses for which crops were intended to be harvested or were
harvested during the term of this Contract. The Contract shall remain in effect
for each Contract Year thereafter until cancelled.










4

--------------------------------------------------------------------------------




ARTICLE 4
COMMUTATION
Commutation of amounts due under this Contract will be accomplished through
mutual agreement of the parties within 2 years of the Contract inception, and
subsequent annual renewal(s).


ARTICLE 5
TERRITORY
The territorial limits of this Contract shall be identical to the territory
limits of the original Reinsurance Treaties.
ARTICLE 6
EXCLUSIONS
This Contract shall not apply to and specifically excludes:
A.
Loss or damage occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, martial
law or confiscation by order of any government or public authority, but not
excluding loss or damage which would be covered under a standard form of Policy
containing a standard war exclusion clause or specific War Coverage provided in
Marine policies;

B.
Mold, other than as a result of a covered peril.



ARTICLE 7
TRADE AND ECONOMIC SANCTIONS
Whenever potential coverage provided by this Contract is considered in violation
of any applicable economic or trade sanctions, any such coverage will be
modified to conform to applicable law.


ARTICLE 8
PREMIUM
A.
The Company shall pay the Reinsurer a premium of Three Million One Hundred Forty
Thousand Dollars ($3,140,000.00) for the annual catastrophe aggregate
reinsurance protection provided under Article 2 Section A of this Contract (the
“Annual Catastrophe Aggregate Premium”). The Annual Catastrophe Aggregate
Premium will be renegotiated on an annual basis for each Contract Year the
Contract remains in place. The Annual Catastrophe Aggregate Premium is to be
paid quarterly. Balances will be settled during the duration of the Contract via
intercompany balance transfers.





5

--------------------------------------------------------------------------------




B.
The Company shall pay the Reinsurer a premium of One Million Nine Hundred Forty
Thousand Dollars ($1,940,000.00) for the per occurrence reinsurance protection
provided under Article 2 Section B of this Contract (the “Per Occurrence
Premium”). The Per Occurrence Premium will be renegotiated on an annual basis
for each Contract Year the Contract remains in place. The Per Occurrence Premium
is to be paid quarterly. Balances will be settled during the duration of the
Contract via intercompany balance transfers.

C.
The Company shall furnish the Reinsurer with such information as may be required
by the Reinsurer for completion of its financial statements.



ARTICLE 9
DEFINITIONS
A.
1.    “Ultimate Net Loss” means the catastrophe losses paid by the Reinsured or
which the Reinsured becomes liable to pay arising out of "Reinsurance Treaties."
Such loss includes Loss Adjustment Expense, Extra Contractual Obligations and
any Loss in Excess of Policy Limits as defined in the Extra Contractual
Obligations/Excess of Policy Limits Article, less any reinsurance recoveries.

Additionally, “Ultimate Net Loss” to the annual catastrophe aggregate coverage
set out in Article 2 Section A includes only Cat Loss Occurrences in which the
Reinsured’s ultimate net loss exceeds $500,000 (“Franchise Deductible”), it
being understood that once a Cat Loss Occurrence exceeds $500,000 of net loss,
the entire amount of net loss from that Cat Loss Occurrence shall be included in
the definition. “Ultimate Net Loss” to the annual catastrophe aggregate coverage
set out in Article 2 Section A also includes North American crop losses incurred
by the Reinsured in excess of a $10,000,000 crop loss deductible.
2.
Salvages and all recoveries (including amounts due from all other reinsurance
contracts that inure to the benefit of this Contract), shall be first deducted
from such loss to arrive at the amount of liability attaching hereunder.

3.
All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

4.
The Company shall be deemed to be “liable to pay” a loss when a judgment has
been rendered that neither the Company [for direct reinsurance business] nor
EMCC [for assumed reinsurance business] plans to appeal, and/or the Company or
EMCC has obtained a release, and/or the Company or EMCC has accepted a proof of
loss.

5.
Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s Ultimate Net Loss has been
ascertained.

B.
“Loss Adjustment Expense” means costs and expenses incurred or assumed by the
Company in connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

1.
court costs;



6

--------------------------------------------------------------------------------




2.
costs of supersedeas and appeal bonds;

3.
monitoring counsel expenses;

4.
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

5.
post-judgment interest;

6.
pre-judgment interest, unless included as part of an award or judgment; and

7.
subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include salaries and expenses of EMCC’s
employees, and office and other overhead expenses.
C.
1.    "Cat Loss Occurrence(s)" shall mean any one accident, casualty, disaster,
or occurrence or series of accidents, casualties, disasters or occurrences
arising out of or following from one event and coded as such in EMCC’s claims
and/or accounting system records.

2 A “Cat Loss Occurrence” must be composed of more than one Reinsurance Treaty.
D. “Contract Year” means the period from January 1, 2016 through December 31,
2016, and each respective 12-month period thereafter that this Contract
continues in force shall be a separate Contract Year. If this Contract is
terminated, however, the final Contract Year shall be from the beginning of the
then current Contract Year through the date of termination. In the event this
Contract expires or is terminated on a run-off basis, the run-off period shall
be considered part of the Contract Year ending on the date of expiration or
termination.
E    “Reinsurance Treaty(ies)” means any binder or contract of reinsurance
issued, accepted or held covered provisionally or otherwise, by or on behalf of
the Company, and any reinsurance business assumed by the Company through its
quota share agreement with EMCC.
 
ARTICLE 10
COMMENCEMENT AND TERMINATION
A.    This Contract shall take effect at 12:01 A.M. on January 1, 2016, applying
to losses occurring, or claims made, as applicable, during the term of this
Contract and shall remain in force for an indefinite period but may be
terminated on any January 1 by either party giving to the other party 90 days’
prior notice.
B.    At termination of this Contract, the Reinsurer shall be released from
liability for losses occurring after termination.
C.    In the event that this Contract is terminated for any reason, the
Reinsurer shall notify the Iowa Insurance Division.




7

--------------------------------------------------------------------------------




ARTICLE 11
EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS
A.
This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by the Company or EMCC to settle within the policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement, or in the preparation of the defense or in the trial of any
action against its insured or reinsured, or in the preparation or prosecution of
an appeal consequent upon such action.

B.
This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of the policy limit, having been incurred because of,
but not limited to, failure by the Company or EMCC to settle within the policy
limit or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement, or in the preparation of the defense or in the
trial of any action against its insured or reinsured, or in the preparation or
prosecution of an appeal consequent upon such action.

C.
An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall be
deemed to have occurred on the same date as the loss covered under the Company's
or EMCC’s policy, and shall constitute part of the original loss.

D.
For the purposes of the Loss in Excess of Policy Limits coverage hereunder, the
word “Loss” shall mean any amounts for which the Company or EMCC would have been
contractually liable to pay had it not been for the limit of the original
policy.

E.
Loss Adjustment Expense in respect of Extra Contractual Obligations and/or Loss
in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

F.
However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of the Company or EMCC acting individually, collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

G.
In no event shall coverage be provided to the extent not permitted under law.



ARTICLE 12
NET RETAINED LIABILITY
This Contract applies only to that portion of any loss that the Company retains
net for its own account.




8

--------------------------------------------------------------------------------




ARTICLE 13
ORIGINAL CONDITIONS
All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Reinsurance Treaties of EMCC and the Reinsured.
However, in no event shall this be construed in any way to provide coverage
outside the terms and conditions set forth in this Contract.
ARTICLE 14
NO THIRD PARTY RIGHTS
This Contract is solely between the Reinsured and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.
ARTICLE 15
DISPUTES
Any disputes arising out of the interpretation of this Contract shall be
submitted to the respective Inter-Company Committees of the boards of directors
of EMCC and EMC Insurance Group Inc. pursuant to the terms of the charters of
the Inter-Company Committees then in effect for final and binding resolution.


ARTICLE 16
JURISDICTION
If EMCC, as the assuming reinsurer, fails to perform its obligations under the
terms of this Contract then EMCC, at EMC Re’s request, shall agree (a) to submit
itself to the jurisdiction of any state court in the State of Iowa, as state
courts in the State of Iowa shall have jurisdiction over any dispute between the
parties related to this Contract, (b) to comply with all requirements necessary
to give the court jurisdiction, and (c) to abide by the final decision of the
court or any appellate court if there is an appeal.
ARTICLE 17
CURRENCY
A.
Where the word “Dollars” and/or the sign “$” appear in this Contract, they shall
mean United States Dollars, and all payments hereunder shall be in United States
Dollars.

B.
For purposes of this Contract, where the Company or EMCC receives premiums or
pays losses in currencies other than United States Dollars, such premiums or
losses shall be converted into United States Dollars at the actual rates of
exchange at which these premiums or losses are entered in EMCC’s books.





9

--------------------------------------------------------------------------------




ARTICLE 18
INDEMNIFICATION AND ERRORS AND OMISSIONS
A.
The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations assumed by the Reinsured under any Reinsurance
Treaties. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Reinsurance Treaties.

B.
Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.



ARTICLE 19
INSOLVENCY
A.
In the event of insolvency and the appointment of a conservator, liquidator or
statutory successor of the Company, the portion of any risk or obligation
assumed by the Reinsurer shall be payable to the conservator, liquidator or
statutory successor on the basis of claims allowed against the insolvent Company
by any court of competent jurisdiction or by any conservator, liquidator or
statutory successor of the Company having authority to allow such claims,
without diminution because of that insolvency, or because the conservator,
liquidator or statutory successor has failed to pay all or a portion of any
claims.



B.
Payments by the Reinsurer as above set forth shall be made directly to the
Company or to its conservator, liquidator or statutory successor, except as
provided by applicable law and regulation in the event of the insolvency of the
Company.



C.
In the event of the insolvency of the Reinsurer, the liquidator, receiver,
conservator or statutory successor of the Reinsurer shall notify the Company of
the pendency of a claim against the insolvent Reinsurer on the Contract or
contracts reinsured within a reasonable time after such claim is filed in the
insolvency proceeding and, during the pendency of such claim, the Company may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Reinsurer or its liquidator, receiver, conservator or statutory
successor.



D.
The original reinsured or policyholder shall not have any rights against the
Reinsurer which are not specifically set forth in this Contract, or in a
specific agreement between the Reinsurer and the original reinsured or
policyholder.

  


10

--------------------------------------------------------------------------------




ARTICLE 20
SAVINGS/SEVERABILITY
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract, nor the enforceability
of such provision in any other jurisdiction. In no event shall coverage be
provided to the extent that such coverage is not permitted under Iowa law.
However, no provisions under this Article shall render any provisions of
paragraph B of the Exclusions Article inoperable.


ARTICLE 21
OFFSET
EMCC and EMC Re shall have the right to offset any balance or amounts due from
one party to the other under the terms of this Contract and the quota share
agreement described in Article 9 Section E of this Contract. The party asserting
the right of offset may exercise such right any time whether the balances due
are on account of premiums or losses or otherwise. In the event of the
insolvency of any party, offset shall be as permitted by applicable law.




ARTICLE 22
GOVERNING LAW
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Iowa, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.


ARTICLE 23
ENTIRE AGREEMENT
This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters referred to in this Contract. This Contract
may not be modified or changed except by an amendment to this Contract in
writing signed by both parties, and any modification or amendment to this
Contract must receive prior approval from the Iowa Insurance Division to be
effective. However, this Article shall not be construed as limiting the
admissibility of evidence regarding the formation, interpretation, purpose or
intent of this Contract.


11

--------------------------------------------------------------------------------




ARTICLE 24
NON-WAIVER
The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy shall not constitute a waiver of any
rights contained in this Contract nor prevent either party from thereafter
demanding full and complete compliance nor prevent either party from exercising
such remedy in the future.


ARTICLE 25
MODE OF EXECUTION
A.
This Contract may be executed by:

1.
an original written ink signature of paper documents;

2.
an exchange of facsimile copies showing the original written ink signature of
paper documents;

3.
electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

B.
The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.



















In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Aggregate Catastrophe Excess of Loss and Per
Occurrence Catastrophe Excess of Loss Reinsurance Contract on the dates recorded
below.


EMC Reinsurance Company Employers Mutual Casualty Company




12

--------------------------------------------------------------------------------






By: /s/ Ron D. Hallenbeck         By: /s/ Bruce G. Kelley
    
Ron D. Hallenbeck                    Bruce G. Kelley
President                        President & CEO




Date: February 15, 2016 Date: February 15, 2016











--------------------------------------------------------------------------------





13

--------------------------------------------------------------------------------




NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.
1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

2.
Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

I.
Nuclear reactor power plants including all auxiliary property on the site, or

II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.
Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

(a)
where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or

(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

4.
Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

5.
It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

6.
The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

7.
Reassured to be sole judge of what constitutes:



14

--------------------------------------------------------------------------------




(a)
substantial quantities, and

(b)
the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that
(a)
all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

(b)
with respect to any risk located in Canada policies issued by the Reassured on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

12/12/57
NMA 1119



--------------------------------------------------------------------------------

NOTES:
Wherever used herein the terms:

“Reassured”
shall be understood to mean “Company”, “Reinsured”, “Reassured” or whatever
other term is used in the attached reinsurance document to designate the
reinsured company or companies.

“Reinsurers”
shall be understood to mean “Reinsurers”, “Underwriters” or whatever other term
is used in the attached reinsurance document to designate the reinsurer or
reinsurers.









15

--------------------------------------------------------------------------------




First Amendment to the
Aggregate Catastrophe Excess of Loss and
Per Occurrence Catastrophe Excess of Loss
Reinsurance Contract


The Aggregate Catastrophe Excess of Loss and Per Occurrence Catastrophe Excess
of Loss Reinsurance Contract (the "Contract"), executed by and between EMC
Reinsurance Company, an Iowa corporation, and Employers Mutual Casualty Company,
an Iowa corporation, on February 15, 2016 with an effective date of January 1,
2016 is amended effective January 1, 2017 as follows:


Article 8 Section A of the Contract: The listed premium of "Three Million One
Hundred Forty Thousand Dollars ($3,140,000.00)" is replaced with "Three Million
One Hundred Seventy Thousand Dollars ($3,170,000.00)."


Article 8 Section B of the Contract: The listed premium of "One Million Nine
Hundred Forty Thousand Dollars ($1,940,000.00)" is replaced with "One Million
Six Hundred Eighty Thousand Dollars ($1,680,000.00)."


Except as amended herein, all terms and conditions in the Contract shall remain
in full force and effect.










In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this First Amendment to the Aggregate Catastrophe Excess
of Loss and Per Occurrence Catastrophe Excess of Loss Reinsurance Contract on
the dates recorded below.




EMC Reinsurance Company                 Employers Mutual Casualty Company




By:      /s/ Vicki L. Freese         By:     /s/ Bruce G. Kelley
Vicki L. Freese                    Bruce G. Kelley
President                     President and CEO




Date:     January 3, 2017         Date:     January 3, 2017


16

--------------------------------------------------------------------------------




Second Amendment to the
Aggregate Catastrophe Excess of Loss and
Per Occurrence Catastrophe Excess of Loss
Reinsurance Contract


The Aggregate Catastrophe Excess of Loss and Per Occurrence Catastrophe Excess
of Loss Reinsurance Contract (the "Contract"), executed by and between EMC
Reinsurance Company, an Iowa corporation, and Employers Mutual Casualty Company,
an Iowa corporation, on February 15, 2016 with an effective date of January 1,
2016, was first amended on January 3, 2017, retroactively effective January 1,
2017, and is now amended effective January 1, 2018 as follows:


Article 8 Section A of the Contract: The listed premium of "Three Million One
Hundred Seventy Thousand Dollars ($3,170,000.00)" is replaced with "Three
Million Six Hundred Twenty Thousand Dollars ($3,620,000.00)."


Article 8 Section B of the Contract: The listed premium of "One Million Six
Hundred Eighty Thousand Dollars ($1,680,000.00)" is replaced with "One Million
Six Hundred Thirty Thousand Dollars ($1,630,000.00)."


Except as amended herein, all terms and conditions in the Contract shall remain
in full force and effect.










In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to the Aggregate Catastrophe
Excess of Loss and Per Occurrence Catastrophe Excess of Loss Reinsurance
Contract on the dates recorded below.




EMC Reinsurance Company                 Employers Mutual Casualty Company




By:      /s/ Vicki L. Freese         By:     /s/ Bruce G. Kelley
Vicki L. Freese                    Bruce G. Kelley
President                     President and CEO




Date:     January 2, 2018         Date:     January 2, 2018




17